 J.S.R. INCORPORATED611J.S.R. Incorporated d/b/a Mission Hotel IandFreight Checkers,Clerical Employees and Help-ers,Local 856, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 20-RC-7784March 21, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Dawn B.Girard of the National Labor Relations Board. Fol-lowing the hearing, and pursuant to Section 102.67of National Labor Relations Board Rules and Regu-lationsand Statements of Procedure, Series 8, asamended, and by direction of the Regional Directorfor Region 20, this case was transferred to the Na-tionalLabor Relations Board for decision. Briefswere timely filed by the Petitioner, the Employer,'and theIntervenors.'Pursuant to Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase toa three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:The Employer,MissionHotel, started operationsinMay of 1962. The stipulated jurisdictional factsshow that Mission Hotel received approximately$120,000 in gross revenues during the calendaryear 1966, which is far short of the $500,000 grossrevenue required for the assertion of jurisdictionunder the Board's standards applicable to hotels.'However, the members of the Association, of whichMissionHotelisa member,received in excess of$500,000in gross revenuesduring the same year.Also, members of the Associationmade purchasesfrom outside the Statein excessof $50,000 duringthe same period. Thus, as the operations of the As-sociation'smembers meet the Board's standards,the Board would assert jurisdiction over the Em-ployer on the basis of such operations, if the Em-ployer is part of a multiemployer unit of Associa-tion members.'On that issue, the record shows that after or-ganizational efforts by the Intervenors, the Em-ployer signed a collective-bargaining agreement onMarch 1, 1965. Although the agreement binds theEmployer to observe the rules, classifications, andwage provisions of the bargaining agreementbetween the Association and the Intervenors, it is,unlike the Association's agreement with the Inter-venorswhichwas for a fixed term endingDecember 31, 1970, terminable by either partyupon 30 days' written notice.On March 1, 1967, the Employer joined the As-sociation. The agreement which it signed with theAssociation authorized the Association to act for itin dealings with labor organizations, and to enterinto such collective-bargaining agreements as theAssociation deemed in the best interests of itsmembers. There is nothing in this agreementrequiring the Employer either to adopt or to signthe agreement then in existence between the As-sociation and the Intervenors. In fact, the evidencein the record fails to establish that the Employer ac-tually signed this Associationwide contract, andseemsto indicate that the Employer neitheradopted nor in any other manner became bound bysaid agreement. Thus, the agreement between theEmployer and the Association was at will, and theEmployer could leave the Association by giving theAssociation 30 days' written notice, a provisionmore consistent with a finding that the Employerwas to continue to operate under its terminable-after-30-days' contract than with a finding that theEmployer automatically became bound by the As-sociation's long-term contract. In addition, themaster agreement between the Association and theIntervenorsspecificallyprovided that a newmember to the Association would have therighttobecome a party to the agreement, language appear-ing to give the Employer the option to do other-wise.6In the circumstances of this case, where the Em-'The name of the Employer was amended at the hearing Employerhereinafter is referred to as Mission Hotel.2The San Francisco Hotel Association, Inc , referred to hereinafter asthe Association,was allowed to intervene on the basis of the Employer'smembership in the Association.The brief of theEmployer is also that ofthe Association' San Francisco Local Joint Executive Board of the Hotel and RestaurantEmployees and Bartenders'InternationalUnion, AFL-CIO, its local,Apartment, Motel, Hotel and Elevator Operators' Union, Local 14, andHotel,Motel, and Club Service Workers' Union, Local 283, hereinreferred to as the Intervenors,were allowed to intervene on the basis of acollective-bargaining agreement between them and the Employer4Floridan Hotel of Tampa,Inc.,124 NLRB 2615Carbondale Retail Druggists' Association,131 NLRB 1021,KenoshaLiquor Company, et al,104 NLRB 189, fn. 7.5 See Bab-RandCompany,147 NLRB 247, 250, 251,where a contractualagreement between business entities required one entity to sign the collec-tive-bargaining agreement of the other.The Board held that even such amandatory contractual provision did not constitute a consummated agree-ment for the purpose of the Board's contract-bar policy170 NLRB No. 90 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer has not become a party to the Association-meet the Board's jurisdictional standards, we shallwide contract, and has not yet participated in mul-dismiss the petition.'tiemployer negotiations, we find that the Employerhas not yet become a part of the multiemployerORDERunit. Therefore, jurisdiction cannot be asserted onthe basis of the business done by all the Associa-It is hereby ordered that the petition filed hereintion's members. As Mission Hotel does not by itselfbe, and it hereby is, dismissed.7In viewof our decision herein, we find it unnecessary to consider thevarious othercontentionsof the parties